    Case 20-03190-sgj Doc 61 Filed 01/12/21                   Entered 01/12/21 22:13:03            Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                       )
In re:                                                                 )
                                                                       )    Chapter 11
                                                          1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                     )
                                                                       )    Case No. 19-34054 (SGJ)
                              Debtor.                                  )
                                                                       )
                                                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                      )
                                                                       )
                              Plaintiff,                               )
vs.                                                                    )    Adv. Pro. No. 20-03190 (SGJ)
                                                                       )
JAMES D. DONDERO,                                                      )
                                                                       )
                              Defendant.                               )
                                                                       )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On January 7, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Debtor's Amended Witness and Exhibit List with Respect to Evidentiary Hearing to
          be Held on January 8, 2021 [Docket No. 46]

       Furthermore, on January 7, 2021, at my direction and under my supervision, employees
of KCC caused the following documents to be served via Electronic Mail upon the service list
attached hereto as Exhibit A; and via Overnight Mail upon the service list attached hereto as
Exhibit C:

      •   Plaintiff’s Motion for an Order Requiring Mr. James Dondero to Show Cause Why
          He Should Not Be Held in Civil Contempt for Violating the TRO [Docket No. 48]



1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 20-03190-sgj Doc 61 Filed 01/12/21       Entered 01/12/21 22:13:03    Page 2 of 8




   •   Debtor’s Memorandum of Law in Support of Motion for an Order Requiring Mr.
       James Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for
       Violating the TRO [Docket No. 49]

   •   Declaration of John A. Morris in Support of the Debtor's Motion for an Order
       Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil
       Contempt for Violating the TRO [Docket No. 50]

   •   Plaintiff’s Motion for Expedited Hearing on its Motion for an Order Requiring Mr.
       James Dondero to Show Cause Why He Should Not be Held in Civil Contempt for
       Violating the TRO [Docket No. 51]


Dated: January 12, 2021
                                            /s/ Vincent Trang
                                            Vincent Trang
                                            KCC
                                            222 N Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245




                                           2
Case 20-03190-sgj Doc 61 Filed 01/12/21   Entered 01/12/21 22:13:03   Page 3 of 8



                             EXHIBIT A
         Case 20-03190-sgj Doc 61 Filed 01/12/21               Entered 01/12/21 22:13:03         Page 4 of 8
                                                       Exhibit A
                                                    Affected Parties
                                                Served via Electronic Mail
        Description                 CreditorName             CreditorNoticeName                        Email
                                                                                         michael.lynn@bondsellis.com;
                                                       D. Michael Lynn, John Y. Bonds, john@bondsellis.com;
                            Bonds Ellis Eppich         III, John T. Wilson, IV, Bryan C. john.wilson@bondsellis.com;
Counsel to James Dondero    Schafer Jones LLP          Assink                            bryan.assink@bondsellis.com
                                                                                         mclemente@sidley.com;
Counsel to Official                                    Matthew Clemente, Alyssa          alyssa.russell@sidley.com;
Committee of Unsecured                                 Russell, Elliot A. Bromagen,      ebromagen@sidley.com;
Creditors                   Sidley Austin LLP          Dennis M. Twomey                  dtwomey@sidley.com
                                                                                         preid@sidley.com;
Counsel to Official                                    Penny P. Reid, Paige Holden       pmontgomery@sidley.com;
Committee of Unsecured                                 Montgomery, Juliana Hoffman,      jhoffman@sidley.com;
Creditors                   Sidley Austin LLP          Chandler M. Rognes                crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                      Page 1 of 1
Case 20-03190-sgj Doc 61 Filed 01/12/21   Entered 01/12/21 22:13:03   Page 5 of 8



                             EXHIBIT B
                           Case 20-03190-sgj Doc 61 Filed 01/12/21        Entered 01/12/21 22:13:03       Page 6 of 8
                                                                  Exhibit B
                                                               Affected Parties
                                                          Served via First Class Mail
                      Description      CreditorName        CreditorNoticeName            Address1         City    State    Zip
                                                       D. Michael Lynn, John Y.
                    Counsel to    Bonds Ellis Eppich   Bonds, III, John T. Wilson,   420 Throckmorton
                    James Dondero Schafer Jones LLP    IV, Bryan C. Assink           Street, Suite 1000 Fort Worth TX     76102




Highland Capital Management, L.P.
Case No. 19-34054                                                 Page 1 of 1
Case 20-03190-sgj Doc 61 Filed 01/12/21   Entered 01/12/21 22:13:03   Page 7 of 8



                             EXHIBIT C
                           Case 20-03190-sgj Doc 61 Filed 01/12/21        Entered 01/12/21 22:13:03       Page 8 of 8
                                                                  Exhibit C
                                                               Affected Parties
                                                           Served via Overnight Mail
                      Description      CreditorName        CreditorNoticeName            Address1         City    State    Zip
                                                       D. Michael Lynn, John Y.
                    Counsel to    Bonds Ellis Eppich   Bonds, III, John T. Wilson,   420 Throckmorton
                    James Dondero Schafer Jones LLP    IV, Bryan C. Assink           Street, Suite 1000 Fort Worth TX     76102




Highland Capital Management, L.P.
Case No. 19-34054                                                 Page 1 of 1
